                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


 UNITED STATES OF AMERICA                         )
                                                  )   Case No: 1:19-CR-161
 v.                                               )
                                                  )   Judge Curtis L. Collier
 RANDY BELCHER                                    )

                                            ORDER

         United States Magistrate Judge Susan K. Lee filed a report and recommendation

 recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count

 One of the one-count Indictment; (2) accept Defendant’s guilty plea as to Count One of the one-

 count Indictment; (3) adjudicate the Defendant guilty of possession of a firearm by a convicted

 felon in violation of 18 U.S.C. § 922(g)(1); (4) order that Defendant remain in custody until

 sentencing in this matter. (Doc. 36.)

         Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 36) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count One of the one-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

         in violation of 18 U.S.C. § 922(g)(1); and

      4. Defendant SHALL REMAIN in custody until sentencing in this matter which is scheduled

         to take place on March 17, 2021 at 2:00 p.m. before the undersigned.




Case 1:19-cr-00161-CLC-SKL Document 38 Filed 11/02/20 Page 1 of 2 PageID #: 137
       SO ORDERED.

       ENTER:

                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00161-CLC-SKL Document 38 Filed 11/02/20 Page 2 of 2 PageID #: 138
